Title: From Thomas Jefferson to George Washington du Motier de Lafayette, [19 June 1796]
From: Jefferson, Thomas
To: Lafayette, George Washington Louis Gilbert du Motier de


                    
                        Dear Sir
                        Monticello [19 June 1796]
                    
                    The enquiries of Congress were the first intimation which reached my retirement of your being in this country, and from Mr. Volney, now with me, I first learned where you are. I avail myself of the earliest moments of this information to express to you the satisfaction with which I learn that you are in a land of safety where you will meet in every person the friend of your worthy father and family. Among these I beg leave to mingle my own assurances of sincere attachment to him, and my desires to prove it by every service I can render you. I know indeed that you are already under too good a patronage to need any other, and that my distance and retirement render my affections unavailing to you. They exist nevertheless in all their purity and warmth towards your father and every one embraced by his love; and no one has wished with more anxiety to see him once more in the bosom of a nation who knowing his works and his worth desire to make him and his family for ever their own. You were perhaps too young to remember me personally when in Paris. But I pray you to remember that should any occasion offer wherein I can be useful to you, there is no one on whose friendship and zeal you may more confidently count. You will some day perhaps take a tour through these states. Should any thing in this part of them attract your curiosity it would be a circumstance of great gratification to me to recieve you here and to assure you in person of those sentiments of esteem and attachment with which I am Dear Sir Your friend & humble servt.
                    
                        Th: Jefferson
                    
                